Citation Nr: 9917718	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  94-13 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for the service-
connected spontaneous pneumothoraces, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to July 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1993 decision by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, inter alia, granted the veteran 
service connection and a 10 percent rating for a history of 
spontaneous pneumothoraces.  (The appeal also included the 
issues of entitlement to service connection for a psychiatric 
disorder and entitlement to an increased rating for a 
duodenal ulcer.  In the course of the appeal, the veteran was 
granted service connection for an anxiety disorder 
(determined to have been secondary to the service-connected 
respiratory disorder), and a 10 percent rating was assigned 
by a November 1995 RO decision.  Thereafter, the veteran was 
granted a 20 percent evaluation for his service-connected 
duodenal ulcer in a March 1997 Board decision.  The service 
connection issue and the increased rating issue as it 
pertained to the duodenal ulcer are thus resolved, and the 
sole issue before the Board is the increased rating claim for 
spontaneous pneumothoraces.)

In March 1997, the Board remanded the issue of entitlement to 
an increased rating for spontaneous pneumothoraces to the RO 
for additional evidentiary and procedural development, 
including to schedule the veteran for a VA pulmonary 
evaluation and to address the applicability of pertinent 
regulatory changes made to the rating schedule for 
disabilities of the respiratory system which were promulgated 
in the course of the appeal on October 7, 1996.  The RO was 
instructed to apply the version of the regulations which were 
most favorable to the veteran's claim, pursuant to the case 
of Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In compliance with the March 1997 Board remand, the RO 
developed the record, provided the veteran with a medical 
examination in April 1997, and rated him using both the new 
and the old criteria.  In an August 1997 rating the decision, 
the RO confirmed and continued the 10 percent evaluation 
assigned for his service-connected spontaneous 
pneumothoraces.  The case was returned to the Board in 
February 1999 and the veteran now continues his appeal.


REMAND

The veteran's claim of entitlement to an increased evaluation 
in excess of 10 percent for his service-connected spontaneous 
pneumothoraces is well grounded.  A claim for an increased 
evaluation is well grounded if the claimant asserts that a 
condition for which service connection has been granted has 
worsened.  Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).  In this case, the veteran has asserted that his 
service-connected disability is worse than currently 
evaluated, and he has thus stated a well-grounded claim.  VA 
therefore has a duty to assist him in developing the facts 
pertinent to his claim.  38 C.F.R. § 3.159 (1998); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The duty to assist the veteran in developing his well 
grounded claim includes that he be provided with a thorough 
and contemporaneous medical examination of his service-
connected respiratory disorder to assess its present level of 
impairment, with the records of his prior medical treatment 
taken into consideration by the examiners so that the 
evaluation of each of his disabilities will be a fully 
informed one.  See  38 U.S.C.A. § 5107(a); 
38 C.F.R. §§ 3.103(a), 3.159 (1998); Green v. Derwinski, 1 
Vet. App. 121 (1991); Weggenmann v. Brown, 5 Vet. App. 281 
(1993).  

Subsequent to the case being Remanded by the Board, the 
veteran alleged that his service-connected spontaneous 
pneumothoraces caused limitation of upper body movements.  
While this complaint was registered at the VA examination in 
April 1997, it was not specifically addressed by the 
examiner.  If there are musculoskeletal problems, weakness, 
stiffness, and/or neurological symptoms attributable to the 
residuals of thoracotomies incurred during in-service 
treatment of spontaneous pneumothoraces, the actual and 
functional impairment resulting from these must be 
determined.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Moreover, the veteran has surgical scars resulting from the 
pneumothoraces.  While the VA examiner in 1993 mentioned that 
the veteran had discomfort in the areas where the scars are 
located, it is unclear whether the scars themselves are 
disabling.  

In addition to rating the veteran's condition based on lung 
function, the revised rating schedule for respiratory 
disorders allows for consideration of impairment due to 
disabling injuries of shoulder girdle muscles (Muscle Groups 
I to IV), which are to be separately rated and combined with 
the ratings for respiratory involvement.  However, where the 
evidence shows that there is involvement of Muscle Group XXI 
(See 38 C.F.R. § 4.73, Diagnostic Code 5321 (1998)), which is 
the muscle group which controls respiratory function, the 
impairment will not be separately rated from the ratings for 
respiratory involvement.  Because the April 1997 VA 
examination report and the other medical records associated 
with the file do not provide sufficient information to answer 
the question of whether there was any muscle damage related 
to treatment for the service-connected pneumothoraces and, if 
so, the specific muscle groups involved and the extent to 
which each affected muscle group is impaired, a remand is 
warranted so that the veteran may be provided with a medical 
examination which will address these aforementioned issues.  

In the course of the veteran's appeal, significant revisions 
were made to the schedular criteria for rating diseases of 
the respiratory system as contained in 38 C.F.R. § 4.96, and 
muscle injuries as contained in 38 C.F.R. § 4.73.  These 
changes were respectively promulgated on October 7, 1996, and 
July 3, 1997.  Therefore, following the aforementioned 
developments, the RO should consider the provisions of both 
the old and the new ratings schedules for evaluating diseases 
of the respiratory system and muscle injuries as it 
previously and correctly did in its most recent rating 
decision of record in August 1997.  The version of the 
regulations which are most favorable to the veteran's claim, 
whether they be from the old ratings schedule or from the 
newly promulgated one, must be applied.  See Karnas v. 
Derwinski, 1 Vet. App 308 (1991).  However, ratings based on 
the revised regulations may not be assigned prior to the 
effective date of the regulations.

The RO is also respectfully advised that because this case 
is based on an appeal of the rating assigned by its 
September 1993 decision, which granted the veteran's 
original claim of service connection for the spontaneous 
pneumothoraces at issue, consideration must be made 
regarding whether or not separate ratings should be assigned 
for this respiratory disability for separate periods of 
time, based on the facts found (a practice known as 
"staged" ratings).  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

For the reasons stated above, the Board finds that further 
development of the case is required.  Accordingly, the case 
is REMANDED to the RO for the following actions:

1. The RO should contact the veteran and 
request that he provided identifying 
information regarding where and from 
whom he received treatment for 
complaints relating to his spontaneous 
pneumothoraces and thoracotomy 
residuals, whether the medical care 
provider is VA or private, and the 
address of the treating physician(s).  
The RO should obtain a signed waiver 
(where necessary) for the release of 
these records to VA.  The RO should then 
contact the physician(s) and request 
copies of the veteran's medical records 
not already on file and associate them 
with the record evidence in the 
appellant's claims file, pursuant to the 
provisions of 38 C.F.R. § 3.159 (1998).

2.  Following completion of the above 
action, the veteran should be afforded a 
VA respiratory system examination to 
determine the current level of impairment 
caused by the veteran's service-connected 
spontaneous pneumothoraces.  The claims 
folder must be made available to the 
examiner prior to the examination.  All 
indicated tests must be performed.  This 
should include pulmonary function studies 
which should include FEV-1, FEV-1/FVC.  A 
test of diffusion capacity of the lung 
for carbon monoxide by the Single Breath 
Method (DLCO (SB)) should also be 
accomplished.  The examiner should note 
whether the veteran has maximum oxygen 
consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  The examiner 
should also note if the veteran has high 
pitched expiratory wheezing and dyspnea; 
whether there is dyspnea; and, if so, 
whether it is marked or moderate; whether 
the veteran requires medication for his 
lung condition and whether more than 
light manual labor is precluded.

3.  Following completion of the above 
action, the veteran should be afforded a 
VA surgical examination to determine his 
current level of impairment caused by his 
scars, and other residuals associated 
with his pneumothoraces.  The claims 
folder must be made available to the 
examiner prior to the examination.  All 
indicated tests must be performed.

(a)  The examiner should consider 
whether or not the veteran's scars, 
residuals of thoracotomies performed 
during service to treat his 
pneumothoraces, are disfiguring, 
tender and painful on objective 
demonstration, and/or poorly 
nourished and subject to repeated 
ulceration.  The examiner should 
also determine whether or not the 
scars adhere to the underlying 
tissues or whether they cause 
limitation of function of any joint.  
All clinical observations pertaining 
to the aforementioned scars should 
be recorded in the examination 
report, to include a description of 
the size and location of the scars.  
The examiner should also note 
whether there is any muscle 
impairment due to the service 
connected wounds.  If so, the muscle 
affected, all manifestations of 
muscle impairment, and the severity 
of the muscle impairment should be 
discussed.

(b)  If the scars or other residuals 
of thoracotomy cause limitation of 
function of a joint, the examiner 
should indicate the range of motion 
in degrees of each affected 
joint(s).  She or he should also 
state the normal range of motion of 
each affected joint(s) in degrees.  
The examiner should note whether any 
disability of a joint caused by the 
service connected scar wounds cause 
weakened movement, excess 
fatigability, or incoordination; 
and, if feasible, this determination 
should be expressed in terms of the 
degree of additional range of motion 
loss or ankylosis due to any 
weakened movement, excess 
fatigability, or incoordination.  
The examiner should also be asked to 
express an opinion on whether pain 
attributable to a joint affected by 
the service connected disability 
could significantly limit functional 
ability during flare-ups or when the 
joint is used repeatedly over time.  
This determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or ankylosis due to pain 
on use or during flare-ups.  Each 
affected joint should be discussed 
separately.  If the examiner is 
unable to make such a determination, 
it should be so indicated on the 
record.  Finally, the examiner 
should note if there is any 
neurological impairment.  If so, the 
nerves affected, all manifestations 
and the severity of the impairment 
should be discussed. 

4.  Thereafter, the RO should take 
adjudicatory action on the veteran's 
claim for a rating award in excess of 10 
percent for his service-connected 
spontaneous pneumothoraces.  The old 
ratings schedule, as well as the 
provisions of the new regulations and 
ratings criteria for assessing 
respiratory diseases as contained in 
38 C.F.R. § 4.97, and muscle injuries, 
if applicable, as contained in 
38 C.F.R. § 4.73, must be considered and 
the version of the regulations which are 
most favorable to the veteran's claim 
must be applied.  See Karnas v. 
Derwinski, 1 Vet. App 308 (1991).  
However, a rating under the revised 
criteria may not be assigned prior to 
the effective date of the regulation.  
The RO should determine whether the 
veteran is entitled to a separate rating 
for his scars, for any muscle injury 
resulting from surgical intervention, 
for any nerve injury or for any joint 
limited by the service connected 
disability.

Because this case is based on an appeal 
of the rating assigned by the RO's 
September 1993 decision, which granted 
the veteran's original claim of service 
connection for the respiratory disability 
at issue, consideration must be made 
regarding whether or not separate ratings 
should be assigned for the veteran's 
spontaneous pneumothoraces for separate 
periods of time, based on the facts found 
(a practice known as "staged" ratings).  
See Fenderson, supra. 

5.  If the increased rating claim is 
denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case which, 
in addition to discussing the rating 
issues as they apply to his service-
connected spontaneous pneumothoraces, 
also includes full discussion of the old 
and new rating schedules used in the 
adjudication of this issue.  They should 
then be afforded a reasonable opportunity 
to respond.  If the veteran has different 
manifestations of the same disability, 
there should be a discussion on whether 
separate ratings may be assigned.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purposes of 
this remand are to develop the record and to afford the 
veteran due process of law.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be give a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that 

have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).



